NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0580-20
                                             A-0581-20

STATE OF NEW JERSEY,

     Plaintiff-Appellant,
                                     APPROVED FOR PUBLICATION
v.
                                           November 3, 2021

JOELLE D. CARONNA,                      APPELLATE DIVISION


     Defendant-Respondent.
________________________

STATE OF NEW JERSEY,

     Plaintiff-Appellant,

v.

FREDDY COLLADO,

     Defendant-Respondent.
________________________

           Argued October 14, 2021 – Decided November 3, 2021

           Before Judges Fasciale, Sumners and Vernoia.

           On appeal from interlocutory orders of the Superior
           Court of New Jersey, Law Division, Middlesex
           County, Indictment No. 20-02-0221.

           Nancy A. Hulett, Assistant Prosecutor, argued the
           cause for appellant State of New Jersey (Yolanda
           Ciccone, Middlesex County Prosecutor, attorney;
           Nancy A. Hulett, of counsel and on the brief).

           Scott M. Welfel, Assistant Deputy Public Defender,
           argued the cause for respondent Joelle D. Caronna
           (Joseph E. Krakora, Public Defender, attorney; Scott
           M. Welfel, of counsel and on the brief).

           Joseph M. Mazraani argued the cause for respondent
           Freddy Collado (Mazraani & Liguouri, LLP,
           attorneys; Joseph M. Mazraani and Jeffrey S. Farmer,
           of counsel and on the brief).

           Sarah D. Brigham, Deputy Attorney General, argued
           the cause for amicus curiae Attorney General of New
           Jersey (Andrew J. Bruck, Acting Attorney General,
           attorney; Adam D. Klein, of counsel and on the brief).

           Alexander Shalom, American Civil Liberties Union of
           New Jersey Foundation, argued the cause for amicus
           curiae (American Civil Liberties Union of New Jersey
           Foundation, attorneys; Alexander Shalom and Jeanne
           LoCicero, on the brief).

           Barry H. Evenchick, Association of Criminal Defense
           Lawyers of New Jersey, argued the cause for amicus
           curiae (Pashman Stein Walder Hayden, attorneys; CJ
           Griffin, of counsel and on the brief).

     The opinion of the court was delivered by

FASCIALE, P.J.A.D.

     This appeal requires us to determine, as a matter of first impression,

whether under our State Constitution the exclusionary rule applies to an

unconstitutional and flagrant violation of a search warrant's knock-and-

announce requirement.   A detective requested and obtained a warrant that
                                     2                              A-0580-20
required the police to knock and announce their presence before entering an

apartment. The detective and two other officers arrived at the scene and saw

defendant Freddy Collado outside approximately fifty yards from the

apartment. As they detained him, Collado confirmed he did not "live around

here," no one was in his house (which was in a different town), and that he did

not have keys to the apartment. The three officers then went to the front door

of defendant Joelle Caronna's apartment to execute the search warrant.

      The police did not previously investigate the names of the lawful

occupants of the apartment.    But they had previously observed defendants

utilize the apartment and knew Caronna's driver's license matched the

apartment building address. Without any exigency or justification, and not

knowing who was in the apartment, they did not knock on the front door and

announce their presence. They simply opened the unlocked door and, in a

normal tone, said, "Hello." Caronna, who was in an upstairs bedroom and

naked from the waist down, responded by saying "Babe?"             The police

remained silent, climbed the stairs, entered her bedroom, and said, "How you

doing, what's going on?"




                                      3                                  A-0580-20
      Then for the first time, they announced they were police and were there

to search the apartment.1        The parties agree that the police acted

unconstitutionally by inexplicably ignoring the warrant's mandate to knock and

announce. They disagree on the remedy.

      The motion judge concluded that the exclusionary rule applied to the

violation and suppressed drugs seized during the search.       Pertinent to our

adjudication of the issue presented, Article I, Paragraph 7 of the New Jersey

Constitution generally provides greater protection against unreasonable

searches and seizures than the Fourth Amendment of the United States

Constitution. That is undisputed. The primary legal question is whether New

Jersey's increased state constitutional safeguards support suppression of the

drugs.



1
   A grand jury indicted Caronna and Collado (collectively defendants), who
police believed were boyfriend and girlfriend, and charged them with second -
degree conspiracy to commit the crimes of possession of a controlled
dangerous substance (CDS) with intent to distribute (N.J.S.A. 2C:35-5) and
financial facilitation of criminal activity (N.J.S.A. 2C:21-25), N.J.S.A. 2C:5-2;
first-degree maintaining or operating a CDS production facility, N.J.S.A.
2C:35-4; first-degree possession with intent to distribute more than five ounces
of cocaine, N.J.S.A. 2C:35-5(b)(1); third-degree possession with intent to
distribute heroin and/or fentanyl in a quantity less than one -half ounce,
N.J.S.A. 2C:35-5(b)(3); third-degree possession with intent to distribute
marijuana in a quantity greater than one ounce but less than five pounds,
N.J.S.A. 2C:35-5(b)(11); and third-degree financial facilitation of criminal
activity, N.J.S.A. 2C:21-25(a).

                                       4                                A-0580-20
      The State—joined by the Attorney General (AG) as amicus—argues

against application of the exclusionary rule. Instead of focusing on Article I,

Paragraph 7, they primarily rely on the Fourth Amendment as interpreted in

Hudson v. Michigan, 547 U.S. 586, 591-94 (2006), which held, in a sharply

divided decision, that the exclusionary rule is not a necessary remedy for

knock-and-announce violations. Even though the officers here unjustifiably

ignored the knock-and-announce requirement, the State and AG contend that

causation was too attenuated to justify exclusion, and they argue deterrence

from this type of police misconduct is achievable by means other than

suppression.   They say deterrence is generally achieved by police wearing

body cameras; by victims of these constitutional violations filing civil lawsuits

against the police seeking compensatory and punitive damages under 42

U.S.C. § 1983; and by victims of the unconstitutional behavior filing civilian

complaints before Internal Affairs (IA) seeking disciplinary action against law

enforcement officers. 2

      Defendants—joined by amici Association of Criminal Defense Lawyers

of New Jersey (ACDL-NJ) and the American Civil Liberties Union of New

Jersey Foundation (ACLU)—disagree.           They implore us to apply the


2
   At oral argument before us, the State was unable to confirm whether the
officers here were disciplined.

                                       5                                A-0580-20
heightened protections available under Article I, Paragraph 7, not the

minimum guarantees afforded by the Fourth Amendment. They emphasize

that Article I, Paragraph 7 provides greater protection against unreasonable

searches and seizures than the Fourth Amendment, as interpreted in Hudson,

and that the heightened state constitutional guarantees apply to police who

unjustifiably violate a knock-and-announce warrant requirement. Defendants

reiterate that Hudson interpreted the Fourth Amendment, not Article I,

Paragraph 7. They argue that only the exclusionary rule effectively deters

police from these violations, rather than wearing body cameras or the

possibility of facing a civil lawsuit or disciplinary charge. Although their

body cameras were on3 and these other remedies existed, the officers still

entered the apartment without knocking or announcing their presence. In other

words, body cameras, potential Section 1983 actions, or possible disciplinary

actions did not effectively deter the flagrant violation that occurred here.

      We hold that the exclusionary rule applies where police violate Article I,

Paragraph 7 by unreasonably and unjustifiably ignoring a search warrant

requirement that they knock and announce their presence before entering a

dwelling. We also conclude that no exception to the exclusionary rule applies


3
  At least two of the three officers who entered the apartment utilized body
cameras.

                                        6                                 A-0580-20
here, especially because of the flagrant violation. New Jersey's Constitution

"provides greater protection against unreasonable searches and seizures than

the Fourth Amendment."         State v. Carter, 247 N.J. 488, 504 (2021).

Compliance with a knock-and-announce warrant requirement is a critical

predicate for a reasonable search under our State Constitution. It is simply

objectively unreasonable—without justification4—for police to ignore a knock-

and-announce requirement contained in a warrant that they requested and

obtained. Ignoring the requirement contravenes the search and seizure rights

of New Jersey residents. Our holding comports with New Jersey's Article I,

Paragraph 7 law; effectively deters police from flagrantly violating knock-and-

4
  Of course, we recognize that under certain circumstances, the requirement to
knock and announce is not absolute. Our holding does not change that. In
general, reasons to ignore the requirement are (i) exigent circumstances; or (ii)
officers have demonstrated a reasonable, particularized suspicion that a no-
knock entry is required to (a) prevent destruction of evidence, (b) to protect the
officer's safety, or (c) to effectuate an arrest or seizure of evidence. See State
v. Robinson, 200 N.J. 1, 14 (2009). And the requirement to knock-and-
announce does not apply if—unlike here—police execute a warrant for the
search of an unoccupied residence. See State v. Bilancio, 318 N.J. Super. 408,
410 (App. Div. 1999).

      But this case is not about whether the police justifiably ignored the
knock-and-announce requirement. And it is certainly not about whether the
police knocked and announced and then failed to sufficiently wait before
entering. The motion judge's finding that there existed no justification or
exigencies to authorize entering without knocking and announcing is supported
by substantial credible evidence in the record, and the parties acknowledge as
much. The State does not challenge that part of the motion judge's analysis
and findings.

                                        7                                A-0580-20
announce search warrant requirements; safeguards against unconstitutional,

unreasonable, and illegal searches and seizures under New Jersey law; and,

importantly, upholds the rule of law and integrity of our administration of

justice.

      In these back-to-back appeals, which we have consolidated for this

opinion, we therefore affirm the interlocutory order entered by the motion

judge suppressing the drugs.

                                       I.

      We understand that under the Fourth Amendment, our holding would be

different. We certainly do not question the United States Supreme Court's

interpretation of the Fourth Amendment. That Court is the final arbiter of the

Federal Constitution. See Comm. to Recall Robert Menendez From the Off. of

U.S. Senator v. Wells, 204 N.J. 79, 131 (2010). But it does not necessarily

follow that applying the heightened liberty safeguards of Article I, Paragraph 7

requires the same result.

                                      A.

      Hudson does not comport with our State Constitution. In Hudson, police

executed a search warrant of the defendant's home for narcotics and weapons.

547 U.S. at 588. Upon arrival at the defendant's home, the police—unlike

here—announced their presence, but waited only "three to five seconds,"

                                       8                                A-0580-20
before entering the home through the unlocked front door. 5              Ibid.   The

defendant moved to suppress the evidence found in the search on the ground

that the police violated the Fourth Amendment and Michigan's knock-and-

announce statute by failing to properly knock and announce before entering his

home.6 Ibid.



5
   We reiterate, this case is not about whether the police reasonably waited
after knocking and announcing their presence before entering the apartment.
Here, unlike in Hudson, they did not knock and announce.
6
  Although referred to as the "knock-and-announce" statute, the Michigan law
only requires police to announce their authority and purpose when executing a
warrant (which they did in Hudson, unlike here):

            The officer to whom a warrant is directed, or any
            person assisting him, may break any outer or inner
            door or window of a house or building, or anything
            therein, in order to execute the warrant, if, after notice
            of his authority and purpose, he is refused admittance,
            or when necessary to liberate himself or any person
            assisting him in execution of the warrant.

            [40 Mich. Comp. Laws § 780.656 (2021). See e.g.,
            People v. Harvey, 195 N.W.2d 773, 775 (Mich. Ct.
            App. 1972) (concluding the officer complied with the
            knock-and-announce statute when the officer
            "knocked on the door leading to the living quarters,
            loudly announced the presence of a law enforcement
            agency with a search warrant, announced the purpose,
            a raid, waited long enough for the inhabitants to reach
            the door from the room farthest away, and then began
            to kick in the door").]


                                        9                                   A-0580-20
      The Michigan trial court granted the motion to suppress. 7 Ibid. The

Michigan Court of Appeals reversed on an interlocutory review, based on

recent Michigan Supreme Court cases holding that suppression was not the

appropriate remedy when officers made entry without a proper "knock and

announce."    Id. at 588-89. The Michigan Supreme Court denied leave to

appeal, and after the defendant's conviction, 8 the defendant appealed to the

United States Supreme Court. Id. at 589.

       Writing for the majority, in a five-to-four decision, Justice Antonin

Scalia held that the exclusionary rule did not apply to a knock-and-announce

violation because causation was too attenuated to justify exclusion, and

because the deterrence benefits did not outweigh the substantial social costs

given that there were other ways to deter such violations.        Id. at 594-99.

Justice Scalia reasoned that a victim of an unlawful police action may sue for


7
  The prosecution in Hudson conceded that the officers violated the statute.
547 U.S. at 590. In Michigan's merits brief to the United States Supreme
Court, it argued that the suppression hearing was held on the defendan t's
contention that "the officers executing the warrant had failed to wait a
reasonable period after announcing their presence and purpose." Brief for
Respondent, Hudson v. Michigan, 547 U.S. 586 (2006) (No. 04-1360), 2005
U.S. S. Ct. Briefs LEXIS 667, at *8.
8
  The defendant renewed his Fourth Amendment argument on appeal from his
conviction. Id. at 589. The Michigan Court of Appeals affirmed the
conviction for the same reasons as its decision in the interlocutory revie w, and
the Michigan Supreme Court again declined review. Ibid.

                                       10                               A-0580-20
damages based on 42 U.S.C. § 1983. Id. at 597-99. According to Justice

Scalia, there was "increasing evidence that police forces across the United

States take the constitutional rights of citizens seriously." Id. at 599. To

further justify the inapplicability of the exclusionary rule, Justice Scalia found

there was an "increasing professionalism of police forces, including a new

emphasis on internal police discipline" since that Court decided Mapp.9 Id. at

598. Hence, he was satisfied police would adhere to the knock-and-announce

requirement to avoid becoming a defendant in a Section 1983 action, or the

subject of internal discipline. Id. at 597-99. In the majority's view, effective

deterrence of violations of knock-and-announce search warrant requirements

can be achieved without suppressing evidence.

       The majority did not fully embrace Justice Scalia's views, as Justice

Anthony Kennedy concurred. In State v. Rodriguez, we explained that "to

fully understand the extent or future application of the [Hudson] holding,

consideration must also be given to Justice Kennedy's concurring opinion."

399 N.J. Super. 192, 203 (App. Div. 2008); see id. at 205 (evidencing our

strong disinclination to follow Hudson because "Justice [Stephen] Breyer's

dissenting opinion appear[ed] far more in tune with the manner in which our


9
    Mapp v. Ohio, 367 U.S. 643 (1961).


                                         11                               A-0580-20
courts have interpreted and applied the similar provisions of [our] [S]tate

[C]onstitution"). Justice Kennedy emphasized in his concurrence that a breach

of a warrant's knock-and-announce requirement "is a serious matter," and

"[s]ecurity must not be subject to erosion by indifference or contempt."

Hudson, 547 U.S. at 603 (Kennedy, J., concurring).

      Four members of the United States Supreme Court rejected the

majority's conclusion that Section 1983 cases would deter knock-and-announce

violations.    Hudson, 547 U.S. at 609-11 (Breyer, J., dissenting).            The

dissenters concluded that the majority decision "weakens, perhaps destroys,

much of the practical value of the Constitution's knock-and-announce

protection." Id. at 605. They asserted that the majority's holding was based

solely on "an unvarnished judicial instinct." Id. at 629. On this point, and

highlighting the majority's acknowledgment that Section 1983 actions would

involve limitations on the amount of likely compensable damages, the

dissenters explained:

              To argue [as the majority acknowledged] that there
              may be few civil suits because violations may produce
              nothing "more than nominal injury" is to confirm, not
              to deny, the inability of civil suits to deter violations.
              And to argue without evidence (and despite myriad
              reported cases of violations, no reported case of civil
              damages, and Michigan's concession of their
              nonexistence) that civil suits may provide deterrence
              because claims may "have been settled" is, perhaps, to
              search in desperation for an argument. Rather, the
                                         12                                A-0580-20
            majority, as it candidly admits, has simply "assumed"
            that, "[a]s far as [it] know[s], civil liability is an
            effective deterrent," a support-free assumption that
            Mapp and subsequent cases make clear does not
            embody the Court's normal approach to difficult
            questions of Fourth Amendment law.

            [Id. at 611 (citations omitted) (alterations in original).]

      The dissenters traced the history of the knock-and-announce rule,

explained the legal purpose underlying the exclusionary rule, and concluded—

like New Jersey law—that the knock-and-announce rule "forms a part of the

reasonableness inquiry under the Fourth Amendment."           Id. at 606 (quoting

Wilson v. Arkansas, 514 U.S. 927, 929 (1995)). The dissenters unequivocally

declared that a breach of the rule—like in our State—renders the search and

seizure of the evidence unconstitutional. Id. at 608.

            [S]eparating the "manner of entry" from the related
            search slices the violation too finely. As noted, . . .
            we have described a failure to comply with the knock-
            and-announce rule, not as an independently unlawful
            event, but as a factor that renders the search
            "constitutionally defective." Wilson, 514 U.S.[] at
            936; see also id.[] at 934 (compliance with the knock-
            and-announce requirement is one of the "factors to be
            considered in assessing the reasonableness of a search
            or seizure" (emphasis added)); Ker v. California, 374
            U.S. 23, 53 (1963) (opinion of Brennan, J.) ("[A]
            lawful entry is the indispensable predicate of a
            reasonable search.").

            [Id. at 615 (parallel citations omitted).]


                                        13                                A-0580-20
The dissenters also thoroughly explained why the inevitable discovery

doctrine, the independent source doctrine, and the attenuation doctrine did not

apply. Id. at 614-18; 625-29.

      Before and after Hudson, other states have grappled with the legal issue

presented here. Courts in five states have followed Hudson and held that their

state constitutions do not mandate the application of the exclusionary rule as a

remedy for a violation of the knock-and-announce rule.10 An intermediate

appellate court in Pennsylvania held that its state constitution required

suppression    of   evidence    for   violations   of   the   knock-and-announce

requirement.11 Two other states determined that suppression was unnecessary

because the evidence sought to be suppressed was purportedly not obtained "as

a result of" the knock-and-announce violation. 12 And the high courts in other

states have held that their state statute required suppression of the evidence. 13


10
     State v. Roberson, 225 P.3d 1156, 1157 (Ariz. Ct. App. 2010); Lane v.
State, 513 S.W.3d 230, 235-36 (Ark. 2017); In re Frank S., 47 Cal. Rptr. 3d
320, 324 (Cal. Ct. App. 2006); People v. Glorioso, 924 N.E.2d 1153, 1154-55
(Ill. App. Ct. 2010); State v. Bremby, 90 N.E.3d 891, 900-01 (Ohio 2017).
11
     Commonwealth v. Frederick, 124 A.3d 748, 757 (Pa. Super. Ct. 2015)
(citing Commonwealth v. Crompton, 682 A.2d 286, 289-90 (Pa. 1996)).
12
     See State v. White, 646 S.E.2d 609, 612-13 (N.C. Ct. App. 2007)
(interpreting a statute which provides that evidence must be suppressed if "if is
obtained as a result of a substantial violation" of the state knock-and-announce
statute); see also State v. Callaghan, 222 S.W.3d 610, 615-16 (Tex. Crim. App.

                                        14                                 A-0580-20
      As we said, we do not question the Supreme Court's interpretation of the

Fourth Amendment, or other jurisdictions' interpretations of their respective

state statutes, constitutions, and/or the Fourth Amendment.       Instead, our

holding, that the exclusionary rule applies to unjustified, flagrant knock-and-

announce violations, is rooted in Article I, Paragraph 7 of the New Jersey

Constitution and our State's rich search and seizure jurisprudence.        Our

Constitution provides more expansive protections against unreasonable

searches and seizures than the Fourth Amendment as interpreted by Hudson.

And we have an obligation to ensure those protections are not eroded through

the abandonment of the deterrence provided by the exclusionary rule.




2007) (finding that the causation analysis in Hudson applied to the state's
statutory exclusionary rule and did not require the suppression of evidence).
13
   See State v. Cable, 51 So. 3d 434, 437-42 (Fla. 2010) (citing its prior
decision in Benefield v. State, 160 So. 2d 706 (Fla. 1964), and finding Hudson
does not prohibit the state from providing the exclusionary rule for violations
of the state knock-and-announce statute); see also Berumen v. State, 182 P.3d
635, 637 (Alaska Ct. App. 2008) (holding Hudson inapplicable to a serious
violation of the state's knock-and-announce statute and concluding suppression
of evidence is the appropriate remedy); cf. Hourin v. State, 804 S.E.2d 388,
396-97 (Ga. 2017) (noting that the statute allowing for suppression of evidence
when "the warrant was illegally executed" might apply to violations of the
knock-and-announce rule, but possibly only to violations accompanied by
force, and remanding for consideration of the force used during entry).


                                      15                               A-0580-20
                                        B.

      Before analyzing the contentions raised on appeal, we briefly address

our obligation to apply the heightened constitutional guarantees afforded under

the Constitution of New Jersey. We live in a nation governed by federal and

state laws. As to protections against unreasonable searches and seizures, the

texts of the Fourth Amendment of the United States Constitution and Article I,

Paragraph 7 of the New Jersey Constitution are identical.14         The Fourth

Amendment, as interpreted by the United States Supreme Court, sets forth the

minimum guarantees.      No state can reduce those liberty rights, but more

expansive constitutional protections may be afforded under state law—and

New Jersey has done just that. In declining to adopt a Hudson exception to the

exclusionary rule, we therefore apply the search and seizure jurisprudential

trail already blazed under the New Jersey Constitution. We do so for four

separate equally dispositive reasons.

      First, the United States Supreme Court has clearly recognized the

sovereign right of each state to incorporate individual liberties "more


14
     "The Fourth Amendment and Article I, Paragraph 7 of the State
Constitution guarantee individuals the right to be free from unreasonable
searches and seizures. Both provide that '[t]he right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated.'" Carter, 247 N.J. at 524 (quoting U.S. Const.
amend. IV; N.J. Const. art. I, ¶ 7).

                                        16                              A-0580-20
expansive than those conferred by the Federal Constitution."          Pruneyard

Shopping Ctr. v. Robins, 447 U.S. 74, 81 (1980); see Carter, 247 N.J. at 529

(citing Stewart G. Pollock, State Constitutions as Separate Sources of

Fundamental Rights, 35 Rutgers L. Rev. 707 (1983) (throughout); William J.

Brennan, Jr., State Constitutions and the Protection of Individual Rights, 90

Harv. L. Rev. 489 (1977) (throughout); Jeffrey S. Sutton, 51 Imperfect

Solutions: States and the Making of American Constitutional Law, 7-10, 16-21

(2018)).15 Although there is dual sovereignty between the federal and state

governments rendering each sovereign "with respect to the objects committed

to it, and neither sovereign with respect to the objects committed to the other,"

McCulloch v. Maryland, 17 U.S. 316, 410 (1819), the governments operate in

different spheres of authority. Ernest A. Young, The Puzzling Persistence of

Dual Federalism, in Federalism and Subsidiarity 34, 36-38 (James E. Fleming

& Jacob T. Levy eds., 2014) 16 (citing Alpheus Thomas Mason, The Role of the

Court, in Federalism: Infinite Variety in Theory and Practice (Valerie A. Earle

15
    See also Judgment Calls with the Honorable David F. Levi, Episode 1:
Judge Jeffrey Sutton, Bolch Judicial Institute Duke Law School (Jan. 17, 2020)
https://judicialstudies.duke.edu/videos-and-podcasts/judgment-calls/
(discussing the important role state constitutions play in protecting personal
rights).
16
   Available at https://scholarship.law.duke.edu/cgi/viewcontent.cgi?article=
5365&context=faculty_scholarship.


                                       17                                A-0580-20
ed., 1968) and Anthony J. Bellia Jr., Federalism 183 (2010) (explaining "[t]he

dual federalism paradigm understands federal and state governments to operate

in different spheres of authority")). Thus, it is not only appropriate to apply

New Jersey's Article I, Paragraph 7 greater constitutional guarantees of

individual liberty beyond those afforded by the Fourth Amendment, but it is

necessary to give effect to the New Jersey Supreme Court's expansive

interpretation of those rights under our State Constitution.

      The genius and strength of the federal system is that it provides a

"double source of protection for the rights of our citizens." Brennan, 90 Harv.

L. Rev, at 503. The consequence of that added protection can be—like here—

stronger state constitutional safeguards of fundamental rights.         Our State

Constitution is a separate source of liberty, and we must apply it.

      Second, there is strength in diversity and competing ideas. As Justice

Louis D. Brandeis explained, independent state supreme courts can "serve as a

laboratory" testing their state constitutions that may better serve the people of

those states. New State Ice Co. v. Liebmann, 285 U.S. 262, 311 (1932) (Brandeis,

J., dissenting); see also State v. Hunt, 91 N.J. 338, 356 (2002) (Pashman, J.,

concurring) (explaining state constitutional interpretation enables a "healthy

debate" over the interpretation of federal law). The New Jersey Supreme Court's

well-developed search and seizure jurisprudence exemplifies this benefit.

                                        18                                  A-0580-20
      Third, there are structural differences between the federal and state

constitutions. Justice Morris Pashman pointed out that New Jersey does not

"share the strong limitations perceived by [the United States Supreme Court]

in its ability to enforce constitutional protections aggressively." Hunt, 91 N.J.

at 357. The limitations come from the structure of our federal system, where the

United States Supreme Court is the "final arbiter of at least the minimum scope of

constitutional rights for a vastly diverse nation." Ibid. The structural differences

enable "many important governmental roles and decisions [to be] reserved for the

states." Ibid. As to the structural differences, the United States Constitution is a

"grant of enumerated powers to the federal government," and our State

Constitution "serves only to limit the sovereign power." Id. at 365. Thus, "the

explicit affirmation of fundamental rights in our [State] Constitution can be seen as

a guarantee of those rights and not as a restriction on them." Id. at 366. Still,

although these differences exist, federal precedent "in areas addressed by similar

provisions in our state constitutions can be meaningful and instructive." Id. at 363.

      Fourth, our State's sound tradition and powerful precedent of providing

greater protection against unreasonable searches and seizures than those

guaranteed by the Fourth Amendment are particularly relevant here. Chief Justice

Stuart Rabner recently reiterated that New Jersey's Constitution "provides

greater protection against unreasonable searches and seizures than the Fourth

                                         19                                 A-0580-20
Amendment."      Carter, 247 N.J. at 504.        Indeed, our State precedent

demonstrates multiple occasions where our Supreme Court has found—under

Article I, Paragraph 7—that New Jersey's Constitution affords greater

protection against unreasonable searches and seizures than the Fourth

Amendment.

      For example, as to privacy rights, the New Jersey Supreme Court has

interpreted our state constitutional safeguards more broadly than the United

States Supreme Court. See id. at 504, 532 (declining to follow Heien v. North

Carolina, 574 U.S. 54 (2014), and rejecting a reasonable mistake of law

exception under the New Jersey Constitution); State v. Novembrino, 105 N.J.

95, 157-58 (1987) (declining to follow United States v. Leon, 468 U.S. 897

(1984), and rejecting a good faith exception to Article I, Paragraph 7); State v.

Earls, 214 N.J. 564, 588 (2013) (declining to follow United States v. Jones,

565 U.S. 400 (2012), and requiring a search warrant for cell phone location

data); State v. Reid, 194 N.J. 386, 389 (2008) (declining to follow and extend

the principles in Smith v. Maryland, 442 U.S. 735 (1979) and United States v.

Miller, 425 U.S. 435 (1976), and recognizing a reasonable expectation of

privacy in internet subscriber information); State v. McAllister, 184 N.J. 17,

19 (2005) (declining to follow Miller, 425 U.S. at 435, and finding a

reasonable expectation of privacy in bank records); State v. Mollica, 114 N.J.

                                       20                               A-0580-20
329, 344-45 (1989) (declining to follow Smith, 442 U.S. 735, and finding a

privacy interest in hotel-room telephone toll or billing records); State v.

Johnson, 68 N.J. 349, 353-54 (1975) (declining to follow Schneckloth v.

Bustamonte, 412 U.S. 218 (1973), and requiring the State to prove that a

person has "knowledge of the right to refuse consent" to establish consent to

search); State v. Hempele, 120 N.J. 182, 198 (1990) (declining to follow

California v. Greenwood, 486 U.S. 35 (1988), and concluding there is a

reasonable expectation of privacy in opaque containers left at the curb for

collection); Hunt, 91 N.J. at 347-49 (declining to follow Smith, 442 U.S. 735,

and finding a reasonable expectation of privacy in telephone numbers called).

      The New Jersey Supreme Court has also recognized a broader concept of

what constitutes a seizure. See State v. Tucker, 136 N.J. 158, 165 (1994)

(declining to follow California v. Hodari D., 499 U.S. 621 (1991), and

providing a broader definition than was found in the Fourth Amendment).

Greater individual protections exist as to searching automobiles. See State v.

Pierce, 136 N.J. 184, 208 (1994) (declining to follow New York v. Belton, 453

U.S. 454 (1981), and recognizing a warrantless arrest for a motor vehicle

offense does not authorize the search of a vehicle's passenger compartment);

see also State v. Carty, 170 N.J. 632, 635, modified on other grounds, 174 N.J.

351 (2002) (declining to follow Schneckloth, 412 U.S. 218, and finding that

                                      21                               A-0580-20
there must be a reasonable and articulable suspicion of criminal wrongdoing as

a prerequisite to requesting consent to search a vehicle after a routine stop for

a motor vehicle violation). And New Jersey has applied a heavier burden to

demonstrate the validity of a non-custodial consent to search. See Johnson, 68

N.J. at 353-54.

      As we previously pointed out, importantly, "[t]his broad interpretation of

our [S]tate [C]onstitution extends not only to the privacy rights embraced by

N.J. Const. art. I, ¶ 7, but also to the vindication of those rights." Rodriguez,

399 N.J. Super. at 204. Contrary to Rakas v. Illinois, 439 U.S. 128 (1978), our

Supreme Court has recognized that an accused has automatic standing to seek

the suppression of evidence seized in violation of N.J. Const. art. I, ¶ 7. See

State v. Brown, 216 N.J. 508, 528 (2014) (explaining that "[f]or standing

purposes, Article I, Paragraph 7 provides broader protection to the privacy

rights of New Jersey citizens than the Fourth Amendment"); State v. Johnson,

193 N.J. 528, 542-43 (2008); State v. Alston, 88 N.J. 211, 228 (1981).

      The New Jersey Supreme Court recently reiterated that our State

Constitution "is a source of fundamental rights independent of the United

States Constitution." State v. Melvin, ___ N.J. ___ (2021) (slip op. at 35)

(citing State v. Gilmore, 103 N.J. 508, 522-23 (1986)).            The Federal

Constitution, our Supreme Court explained, "provides the floor for

                                       22                                A-0580-20
constitutional protections, and our own Constitution affords greater protection

for individual rights than its federal counterpart." Ibid. These principles guide

our analysis.

                                       II.

      The knock-and-announce constitutional requirement and exclusionary

rule are longstanding legal doctrines. As to the former, the manner of entry

into a residence is significant and a critical predicate of a reasonable search

and seizure.     As to the latter, entry without prior announcement is

constitutionally defective, and a knock-and-announce warrant violation is

considered warrantless and presumed invalid. See State v. Goodson, 316 N.J.

Super. 296, 305-06 (App. Div. 1998) (importantly explaining over two decades

ago that a knock-and-announce warrant violation renders the search and

seizure warrantless and, therefore, presumed invalid).

                                       A.

                          Knock-and-Announce Rule

      There are two types of warrants police can request: a no-knock warrant17

and a knock-and-announce warrant. Here, the lead detective (the detective)


17
    As we previously pointed out, to justify a no-knock warrant, a police
officer, under the totality of the circumstances and based on his or her
experience and knowledge, "must have a reasonable, particularized suspicion
that a no-knock entry is required to prevent the destruction of evidence, to

                                       23                                A-0580-20
specifically requested a warrant with a knock-and-announce requirement. At

the motion to suppress hearing, the detective explained the knock-and-

announce requirement he had requested meant that the police had to "knock-

and-announce [their] presence [before] enter[ing]" the apartment. Relying on

the detective's affidavit, a judge issued the warrant, which explicitly directed

them to enter by "first knocking and identifying the officers as police officers

and the purpose for being at the premises."18

      The detective, who conceded that there were no exigent circumstances to

justify ignoring the requirement, admitted that when he arrived at the front

door with two other officers, they did not knock and announce their presence,

they opened the unlocked door, and then entered. At that point, one of the

officers said "hello," which the judge found was said in a "normal tone," and

Caronna replied, "Babe?" The police inexplicably remained silent and did not

respond to "Babe?" Although they could have announced they were police

protect the officer's safety, or to effectuate the arrest or seizure of evidence."
Johnson, 168 N.J. 608, 619 (2001); see also Robinson, 200 N.J. at 14. The
police here did not request a no-knock warrant.
18
   If a judge issues a search warrant with a knock-and-announce requirement,
officers can ignore the requirement to knock and announce if exigent
circumstances exist. Johnson, 168 N.J. at 621; State v. Fair, 45 N.J. 77, 86
(1965). But as the State concedes, no exigent circumstances existed and there
was no justification for the violation of the warrant's knock-and-announce
requirement.


                                       24                                A-0580-20
officers and were there to search the apartment, they climbed the stairs and

entered her bedroom.     Before identifying themselves, one officer said to

Caronna "How are you doing, what's going on?"19 She was disoriented by the

encounter. They then announced for the first time they were police officers

and were there to execute the warrant.

      The origins of the idea that law enforcement officers knock and

announce their presence before entering a dwelling can be traced to around the

time of the Magna Carta. Wilson, 514 U.S. at 932 n. 2. Clearly, it predates

state and federal constitutions. The rule was pronounced about 400 years ago

in Semayne's Case, 77 Eng. Rep. 194 (K.B. 1603); see also Miller v. United

States, 357 U.S. 301, 308 (1958) (referring to Semayne's Case and explaining

that "the breaking [into a dwelling] was unlawful where the officer failed first

to state his authority and purpose for demanding admission").

      Like New Jersey, the United States Supreme Court has recognized "that

the reasonableness of a search of a dwelling may depend in part on whether


19
   At our request, the assistant prosecutor provided to all counsel, amici, and
the Clerk of the Appellate Division a disc of recordings from the body cameras
worn by the officers depicting the arrest of Collado and their entry into
Caronna's apartment. The disc was marked S-1 into evidence at the motion to
suppress hearing. The detective narrated part of S-1 during the hearing,
including up to the point where they entered the bedroom and announced their
presence. At the hearing, the assistant prosecutor remarked to counsel and the
motion judge "I have no objection to watch[ing] more of [S-1]."

                                         25                             A-0580-20
law enforcement officers announce[] their presence and authority prior to

entering," and "that the method of an officer's entry into a dwelling 'is an

element of the reasonableness inquiry under the Fourth Amendment.'" State v.

Johnson, 168 N.J. at 616 (quoting Wilson, 514 U.S. at 931, 934). Hudson did

not change this bedrock principle. The rationale undergirding the knock-and-

announce rule is compelling. One commentator put it this way:

           The constitutional requirement of announcement
           serves a number of most worthwhile purposes: (i)
           "decreasing the potential for violence"; (ii) "protection
           of privacy"; and (iii) "preventing the physical
           destruction of property." As to the first of these, it has
           been cogently noted that an "unannounced breaking
           and entering into a home could quite easily lead an
           individual to believe that his safety was in peril and
           cause him to take defensive measures which he
           otherwise would not have taken had he known that a
           warrant had been issued to search his home." As to
           the second, notice minimizes the chance of entry of
           the wrong premises by mistake and the consequent
           subjecting of innocent persons to "the shock, fright or
           embarrassment attendant upon an unannounced police
           intrusion." . . . The third purpose is equally valid, for
           quite obviously a person should ordinarily "be allowed
           the opportunity to voluntarily admit the officer into
           his home" instead of suffering damage to his property.

           [Johnson, 168 N.J. at 616 (alteration in original)
           (quoting 2 Wayne R. LaFave, Search and Seizure §
           4.8(a) at 599-600 (4th ed. 1984) (footnotes omitted)).]

     The constitutional requirement of announcement, therefore, serves

worthwhile purposes for hundreds of years that cannot be subject to "erosion

                                      26                                A-0580-20
by indifference or contempt."       Hudson, 547 U.S. at 603 (Kennedy, J.

concurring). The requirement is essential because of the potential for violence

and the safety of law enforcement and occupants as the officers enter the

dwelling; it protects important privacy interests; and it prevents physical

destruction to property. In New Jersey, the manner of entry into a residence

is—and has been—a significant and critical predicate of a reasonable search

and seizure. See Goodson, 316 N.J. Super. at 305-06.

                                       B.

                              Exclusionary Rule

      The core purpose of the exclusionary rule is "deterrence of future

unlawful police conduct." State v. Shannon, 222 N.J. 576, 597 (2015). The

United States Supreme Court first applied the exclusionary rule in Weeks v.

United States, 232 U.S. 383, 398 (1914). In later holding that the exclusionary

rule is applicable to the states through the Due Process Clause of the

Fourteenth Amendment, the United States Supreme Court noted the

exclusionary rule is "a clear, specific, and constitutionally required—even if

judicially implied—deterrent safeguard without insistence upon which the

Fourth Amendment would have been reduced to a form of words." Mapp, 367

U.S. at 648 (internal quotation marks and citation omitted).



                                      27                               A-0580-20
      The Court recognized that the purpose of the exclusionary rule "is to

deter—to compel respect for the constitutional guaranty in the only effectively

available way—by removing the incentive to disregard it." Id. at 656 (quoting

Elkins v. United States, 364 U.S. 206, 217 (1960) (emphasizing "[t]he

[exclusionary] rule is calculated to prevent, not to repair" constitutional

violations)).   Since Mapp, the United States Supreme Court pared back

application of the exclusionary rule.       See Shannon, 222 N.J. at 598-99

(compiling examples).     New Jersey jurisprudence has not taken the same

approach and has instead recognized that the exclusionary rule serves an

important purpose in New Jersey beyond deterring police from constitutional

violations.

      The exclusionary rule not only deters constitutional violations, but also

provides an "indispensable mechanism for vindicating the constitutional right

to be free from unreasonable searches."      Carter, 247 N.J. at 530 (quoting

Novembrino, 105 N.J. at 157-58). Indeed, Justice Lee Solomon explained that

"[w]ith some exception, in the fifty-four years since this Court first addressed

the exclusionary rule in State v. Valentin, 36 N.J. 41 [] (1961), our courts have

resisted the federal trend towards erosion of the exclusionary rule." Shannon,

222 N.J. at 600-01. The exclusionary rule "uphold[s] judicial integrity" by

informing the public that "our courts will not provide a forum for evidence

                                       28                                A-0580-20
procured by unconstitutional means." State v. Williams, 192 N.J. 1, 14 (2007).

The suppression of evidence "sends the strongest possible message that

constitutional misconduct will not be tolerated and therefore is intended to

encourage fidelity to the law."         Ibid.   We do not apply the rule

indiscriminately. State v. Hamlett, 449 N.J. Super. 159, 177 (App. Div. 2017)

(explaining that New Jersey courts apply the exclusionary rule "only to

evidence obtained in violation of a defendant's constitutional rights").

"Suppression of evidence . . . has always been our last resort, not our first

impulse."   State v. Presley, 436 N.J. Super. 440, 459 (App. Div. 2014)

(quoting State v. Gioe, 401 N.J. Super. 331, 339 (App. Div. 2008)). We apply

the exclusionary rule when the benefits of deterrence outweigh its substantial

costs. Gioe, 401 N.J. Super. at 339.

                                       III.

      With that background in place, we now turn to the heart of this appeal:

whether the exclusionary rule should be applied to ensure the continued

protection of the broad safeguards against unreasonable searches and seizures

guaranteed by Article I, Paragraph 7 where police unjustifiably violate a

knock-and-announce requirement contained in a search warrant.




                                       29                             A-0580-20
                                       A.

      The State argues that, under the circumstances presented here, the

exclusionary rule need not be applied to protect the constitutional guarantees

against unreasonable searches and seizures contained in Article I, Paragraph 7

and the Fourth Amendment.        It maintains that "[t]here are other means to

address improper police behavior short of excluding legally seized evidence."

The State requests that we adopt Justice Scalia's reasoning in Hudson and that

we not follow Johnson, which it asserts is distinguishable and pre-Hudson.

The State acknowledges that "police accountability and reform are currently in

the political and legal forefront," and points out that the New Jersey AG

announced in June 2020 he was "ending the long-standing practice of shielding

the identities of law enforcement officers who receive major discipline or

misconduct." Therefore, the State contends that deterring violations of the

knock-and-announce requirement will be realized by police transparency and

accountability, and maintains suppression is unwarranted. The State further

contends that because the police had probable cause to search the apartment,

the violation is too attenuated to suppress the drugs; that is, the illegal manner

of entry was not the but-for cause of obtaining the evidence.

      The AG contends the suppression of evidence was "counterproductive"

because the officers would have eventually seized the evidence if they had

                                       30                                A-0580-20
acted legally and complied with the knock-and-announce requirement. The

AG argues that the evidence seized is not the fruit of the poisonous tree, and

even if it is, in the knock-and-announce context, the exclusionary rule is

"unlikely to deter undesirable police conduct." The AG agrees with the State

that to deter knock-and-announce violations, victims of these violations can

bring civil suits against the officers seeking money damages or they can pursue

disciplinary charges with IA.

        But the AG asserts that the best remedy for a knock-and-announce

violation is civil damages against the officers because they provide restitution

to "innocent people whose interests have been violated by officers' execution

of a warrant in an improper manner." The AG argues that civil suits will

incentivize police departments to "train their officers properly" if "state[]and[]

local governments and individual officers [are forced] to pay for police

wrongdoing." 20 Citing out-of-state cases,21 the AG contends further that the




20
   Here, there is no suggestion that the officers were improperly trained. The
lead detective who requested a warrant containing the knock-and-announce
requirement and who was at the front door himself, testified that he knew they
had to comply with the warrant mandate by knocking-and-announcing their
presence.
21
     E.g., Trent v. Wade, 776 F.3d 368, 383 (5th Cir. 2015).


                                        31                               A-0580-20
defense of qualified immunity will be unavailable to officers because the

knock-and-announce rule is a "'clearly established' right." 22

      The AG asserts that compensatory damages against officers can be

supplemented by punitive damages to "deter police misconduct."            As to

disciplinary actions, the AG acknowledges that Justice Scalia's reference to

reforms in the training of police officers seemed "conclusory," but on this

point, the AG produced for us secondary sources from 2011 and 2013

suggesting that police chiefs around the country believe internal discipline is a

greater deterrent to knock-and-announce violations than suppression of

evidence.

      Defendants argue that the officers' manner of entry into the apartment

must be considered when evaluating the reasonableness of the search. They

maintain that the officers' unjustified violation of the knock-and-announce

requirement makes the search unreasonable and that Article I, Paragraph 7

provides stronger safeguards against unreasonable searches and seizures. They

say it is objectively unreasonable for officers to ignore a search warrant

directing them to knock and announce their presence before entering a

22
   Whether a victim of an unlawful entry into a residence can overcome the
defense of qualified immunity is not before us. The sole legal question here
pertains to the propriety of suppressing drugs seized after a constitutionally
defective, unjustified, and objectively unreasonable violation of a knock-and-
announce warrant.

                                        32                               A-0580-20
dwelling. Defendants also contend the illegality of the entry and subsequent

search is attributed solely to the police violation, which defendants emphasize

the officers here could have easily avoided since there were no exigent

circumstances or other reasons to justify the violation.      Defendants argue

suppression of the evidence deters police from violating the warrant, which

will promote the compelling laudatory reasons for the knock-and-announce

rule and upholds Article I, Paragraph 7's guarantee against unreasonable

searches and seizures. They conclude the seized evidence is the fruit of the

poisonous tree.

      The ACLU emphasizes two critical roles of the exclusionary rule:

deterring police misconduct and vindicating the rights of those who fall victim

to that misconduct. It argues that exempting knock-and-announce violations

from the exclusionary rule encourages disobedience of judicial orders to the

detriment of the privacy rights, property rights, and safety of our citizens. The

ACLU further contends the exclusionary rule applies to unreasonable entries

for three reasons: it effectively deters police from performing unreasonable

searches and seizures, unlike the State's referenced remedies of civil rights

actions or disciplinary charges; it serves laudatory purposes beyond deterrence,

such as protecting against unreasonable searches;            and, without the

exclusionary rule, the Court's previous rejection of a good-faith exception to

                                       33                                A-0580-20
the warrant requirement would amount to an absurd result: it is illogical to

reject the exclusionary rule when police act in good faith, but then impose a

Hudson exception when the police knowingly ignore the warrant mandate

without justification.

      The ACDL-NJ asserts suppression of the evidence is the only remedy for

knock-and-announce violations in New Jersey.        The ACDL-NJ argues that

suppression protects important existing rights and policies; the police here

acted unlawfully; and Hudson does not govern the interpretation of Article I,

Paragraph 7. Instead, it argues that Johnson, 168 N.J. 608 is the controlling

precedent interpreting the application of exclusionary rule to a violation of a

knock-and-announce requirement, and it requires suppression. The ACDL-NJ

contends that potential civil rights suits or disciplinary charges will not deter

police from knock-and-announce violations. A civil lawsuit will take years to

litigate, consume enormous resources for minimal rewards, and most likely

will be handled by pro se victims because monetary damages are nominal.

According to the ACDL-NJ, IA disciplinary charges are also unworkable

because "police do not adequately police themselves." 23 As to the importance


23
   Caronna argues a Department of Justice investigation into alleged police
misconduct revealed hundreds of violations leading to the creation of a
Civilian Complaint Review Board (CCRB) in the City of Newark. But
Caronna contends that because the CCRB is without subpoena power and is

                                       34                                A-0580-20
of the knock-and-announce requirement and the need to protect lives, the

ACDL-NJ—and defendants—point to the tragic death of Breonna Taylor in

2020.24 Finally, eliminating suppression as a remedy effectively minimizes the

requirement in the warrant to knock and announce their presence.

      Although Hudson was decided fifteen years ago, our Supreme Court "has

not embraced Hudson's approach to date." State v. Rockford, 213 N.J. 424,

461 (2013) (LaVecchia, J., dissenting). In Johnson, a pre-Hudson case, the

Court noted that "[o]ur State jurisprudence generally has mirrored federal case

law in respect of the knock-and-announce rule," 168 N.J. at 617, and assumed

that suppression would be the appropriate remedy under both the federal and

state constitutions, id. at 622-23, 625-26. See also Rodriguez, 399 N.J. Super.

at 192 (strongly opining that Hudson should not be adopted in this state).



unable to investigate civilian complaints simultaneously while IA investigates,
Fraternal Order of Police, Newark Lodge No. 12 v. City of Newark, 244 N.J.
75, 80-81, 89 (2020), "internal discipline" and "citizen review" do not
withstand reasonable scrutiny and cannot, therefore, act as a meaningful
deterrent to the police conduct here.
24
   See Jelani Jefferson Exum, Presumed Punishable: Sentencing on the Streets
and the Need to Protect Black Lives Through a Reinvigoration of the
Presumption of Innocence, 64 How. L.J. 301, 339-46 (2021) (describing the
factual circumstances of Breonna Taylor's death); Richard A. Oppel Jr.,
Derrick Bryson Taylor, and Nicholas Bogel-Burroughs, What to Know About
Breonna      Taylor's    Death,    N.Y.    Times      (Apr.     26,    2021),
https://www.nytimes.com/article/breonna-taylor-police.html (the same).

                                      35                                A-0580-20
                                       B.

      Applying New Jersey law, we hold that the exclusionary rule bars the

admission of evidence seized following an unjustifiable entry into a dwelling

in violation of a knock-and-announce requirement contained in a search

warrant.

                                       (1)

                                       (i)

      Under our State Constitution, as interpreted by the Supreme Court of

New Jersey, "the inquiry into the reasonableness of a residential search entails

scrutiny of the steps taken by officers to enter and search a home." Rockford,

213 N.J. at 441 (citing Johnson, 168 N.J. at 616) (emphasis added).          Our

Supreme Court has held that if the police action in executing a warrant is

objectively reasonable, then there is no constitutional violation. Ibid. It is

settled that in evaluating the constitutionality of police conduct in executing a

warrant, "the basic test under . . . Article I, Paragraph 7, of the New Jersey

Constitution is . . . was the [police] conduct objectively reasonable in light of

'the facts known to the law enforcement officer at the time of the search.'"

State v. Handy, 206 N.J. 39, 46-47 (2011) (emphasis added) (quoting State v.

Bruzzese, 94 N.J. 210, 221 (1983)).



                                       36                               A-0580-20
      Under the facts of this case, where there is no justification for violating

the warrant requirement mandating that the officers knock and announce their

presence, we conclude the entry was objectively unreasonable, rendering the

search and seizure constitutionally defective. See Wilson, 514 U.S. at 936

(acknowledging circumstances that make entry without prior announcement

constitutionally defective); Fair, 45 N.J. at 86-87 (same); see also Goodson,

316 N.J. Super. at 305-06 (stating that a knock-and-announce warrant violation

renders the search and seizure warrantless and, therefore, presumed invalid).

      The motion judge's findings are supported by substantial credible

evidence. The police applied for and received the search warrant to search the

apartment. Collado was the target of the warrant after police orchestrated

three controlled buys between him and a confidential informant, two of which

Collado conducted from the apartment. In December, around 4:30 to 5:00

p.m., the officers saw Collado about fifty yards from the apartment. When

they approached him, Collado told the officers "I don't live around here."

They detained him on the spot and proceeded to execute the warrant. The

judge found that the police had reason to believe that Caronna resided in the

apartment because her driver's license had the same address as the apartment

building. When they arrived at the front door it was closed and unlocked. The

judge found:

                                       37                                A-0580-20
The police then just . . . opened the door. They did
not – there's no dispute that they did not knock on the
door first, nor did they announce their presence before
they . . . opened the door and entered [the two-story
apartment].

      ....

[A]fter they entered through the door, one of the
[o]fficers . . . in a normal tone [(based on the judge
hearing the video from the body camera)] said once
hello. . . . [Caronna said "Babe?"] [The] police
climbed the staircase [to the second floor of the
apartment and] observed the co-defendant Caronna . . .
in her bedroom.

      ....

[T]he risk of harm . . . was actually exacerbated by the
police only saying [hello] once in a normal tone as
they entered the residence . . . . There was [no
evidence] that the police made any reasonable person
believe that [they] were entering the structure or for
what [] purpose.

      ....

The police could not know if someone else occupied
[the apartment] or, in fact, who was the lawful
occupant of the residence.

      ....

      They never did any independent investigation to
find out who was actually the lawful occupant of the
residence when they knew [Collado] had . . . a
different address [than the apartment]. [And] they
knew [Caronna's] license [listed the apartment
building] . . . [and] that the police knew or should

                          38                               A-0580-20
            have known that [Caronna] was a potential lawful
            occupant of [the apartment].

                   ....

            [T]here was no legal justification for the police to
            enter the [apartment] in the manner in which they
            did.25

The judge found, and it is conceded, that there was no evidence that the police

were in any danger and that there was no exigency justifying ignoring the

knock-and-announce requirement. Hence, their conduct was not objectively

reasonable, it constituted a flagrant violation of the search warrant's knock -

and-announce requirement, and the subsequent search and seizure are

constitutionally defective.

                                      (ii)

      The police ignored the court-ordered search warrant requirement to

knock-and-announce their presence. The terms of the issued warrant must be

"strictly respected." Rockford, 213 N.J. at 441. A search warrant containing a

knock-and-announce requirement does not authorize police—absent exigent

circumstances—to ignore the obligation to knock and announce their presence

before entering the dwelling. Ignoring the requirement—like under the facts

25
    The detective testified he had a battering ram and police shield with him ,
but admitted that the police utilized neither, which further supports the State's
concession that there were no exigencies warranting or justifying the manner
of entry into the apartment.

                                       39                               A-0580-20
of this case—"could lead to the unreasonable execution of the judicially

authorized warrant." Id. at 453-54 (LaVecchia, J., dissenting). Therefore, the

method of entry into the dwelling is an important factor to consider when

evaluating the reasonableness of police action and the applicability of the

exclusionary rule. See Johnson, 168 N.J. at 616 (excluding evidence secured

by a no-knock entry where such means of entry had not been authorized by the

warrant-issuing court, noting the importance of the longstanding principle that

"the method of an officer's entry into a dwelling is an 'element of the

reasonableness inquiry'") (quoting Wilson, 514 U.S. at 934).

                                      (2)

      The exclusionary rule is the proper remedy. It effectively deters against

unconstitutional, unreasonable, and illegal searches and seizures, and

importantly, suppression protects against violations of the rights of New Jersey

citizens and upholds the rule of law and integrity of our judicial system. In

reaching this conclusion, we do not apply the rule indiscriminately. Instead,

we have applied the exclusionary rule because the benefits of deterrence

outweigh its substantial costs.   It deters unlawful, flagrant police conduct;

compels respect for the constitutional guaranty against unreasonable searches

and seizures by removing the incentive to disregard the knock-and-announce

rule; it vindicates the constitutional right to be free from unreasonable

                                      40                                A-0580-20
searches; and it upholds judicial integrity by informing the public that our

courts will not provide a forum for evidence procured by unconstitutional

means.    The New Jersey Constitution—at its core—stands for "critical

principles such as the rule of law and equal justice under the law." Carter, 247

N.J. at 531.

      We reach this conclusion by emphasizing that we "serve the criminal

justice system best by enforcing clear and uniform rules whenever appropriate

under the circumstances." Johnson, 168 N.J. at 623 (citing State v. Lark, 163

N.J. 294, 297 (2000)). Unlike under the Fourth Amendment, as interpreted by

the United States Supreme Court, the Supreme Court of New Jersey, applying

our own Constitution, recently declined adoption of a mistake of law exception

to the exclusionary rule, see Carter, 247 N.J at 532, and has long since

declined adoption of a good faith exception to the exclusionary rule, see

Novembrino, 105 N.J. at 157-58. It did so mindful of the high price extracted

by suppression of evidence. We likewise decline to adopt a Hudson exception

to the exclusionary rule.

      The knock-and-announce rule protects "human life and limb, because an

unannounced entry may provoke violence in supposed self-defense by the

surprised resident." Hudson, 547 U.S. at 594. Suffice it to say that the rule

safeguards against violence to occupants of the residence, and importantly,

                                      41                                A-0580-20
likewise protects police officers themselves.    In this instance, the officers

could have knocked and announced their presence; fortunately, there were no

injuries.

      Any other remedy undermines the practical longstanding values of the

constitutional knock-and-announce protection and the dual purposes of the

exclusionary rule: to deter police misconduct and vindicate the constitutional

right to be free from unreasonable searches. Given our historically consistent

expansive interpretation of the protections afforded under Article I, Paragraph

7, like in Novembrino and Carter, we decline to carve out an exception to the

exclusionary rule.

      We need not look further than the facts of this case to show the

ineffectiveness of the remedies proposed by the State and AG. The officers

knew or should have known that a victim of such a violation could file a

Section 1983 civil suit against them.      Indeed, as the AG pointed out, the

knock-and-announce rule is a "clearly established" right.      But the police

violated the rule anyway. They must have also known that a victim of the

violation could bring a civilian complaint seeking disciplinary charges. But

they violated the rule anyway. And, finally, two of the officers wore body

cameras. And they violated the rule anyway.



                                      42                               A-0580-20
       Notably, Justice Scalia found that in addition to the substantial social

costs in excluding relevant incriminating evidence, application of the

exclusionary rule to a "knock-and-announce violation would generate a

constant flood of alleged failures to observe the rule." Hudson, 547 U.S. at

595.    However, with the expanded use of body cameras post-Hudson,

violations of the knock and announce rule, as in this case, can be readily

determined and would not require extensive litigation. 26

                                       IV.

       Finally, no exceptions to the exclusionary rule apply here. We nevertheless

address the inapplicability of the inevitable discovery, independent source, and

attenuation doctrines.   Given the flagrant conduct here, application of these

exceptions would contravene the rule of law and the integrity of New Jersey's

judicial system by implicitly condoning unreasonable searches and seizures.

                                        A.

                                       (1)

       The inevitable discovery doctrine generally permits admission of evidence

resulting from an illegal search where the prosecution can show that it would have

discovered the evidence "had no illegality occurred." State v. Sugar, 100 N.J. 214,


26
    Indeed, the body cameras here served a valuable purpose of documenting
the violation.

                                        43                                A-0580-20
238 (1985) (Sugar II). Its purpose is to "prevent[ ] the prosecution from being in a

better position than if the illegal conduct had not taken place" rather than to

"punish the prosecution by putting it in a worse place." State v. Camey, 239 N.J.

282, 302 (2019) (citing Sugar II, 100 N.J. at 237). The State must demonstrate

that:

            (1) proper, normal and specific investigatory procedures
            would have been pursued in order to complete the
            investigation of the case; (2) under all the surrounding
            relevant circumstances the pursuit of those procedures
            would have inevitably resulted in the discovery of the
            evidence; and (3) the discovery of the evidence through
            the use of such procedures would have occurred wholly
            independently of the discovery of such evidence by
            unlawful means.

            [Sugar II, 100 N.J. at 238.]

The State is not required "[to] demonstrate the exact circumstances of the

evidence's discovery." Camey, 239 N.J. at 302 (quoting State v. Maltese, 222 N.J.

525, 552 (2015)). "[T]he State need only present facts or elements—proving each

such fact or element by a preponderance of the evidence—that in combination

clearly and convincingly establish the ultimate fact and lead to the conclusion that

the evidence would be inevitably discovered."       Ibid. (quoting State v. Sugar,

108 N.J. 151, 159 (1987) (Sugar III)).




                                           44                              A-0580-20
                                          (2)

      The independent source doctrine, which is related to the inevitable discovery

doctrine, "allows admission of evidence that has been discovered by means wholly

independent of any constitutional violation." State v. Holland, 176 N.J. 344, 348

(2003) (quoting Nix v. Williams, 467 U.S. 431, 443 (1984)). The doctrine has

three prongs:

             First, the State must demonstrate that probable cause
             existed to conduct the challenged search without the
             unlawfully obtained information. It must make that
             showing by relying on factors wholly independent
             from the knowledge, evidence, or other information
             acquired as a result of the prior illegal search.
             Second, the State must demonstrate in accordance
             with an elevated standard of proof, namely, by clear
             and convincing evidence, that the police would have
             sought a warrant without the tainted knowledge or
             evidence that they previously had acquired or viewed.
             Third, regardless of the strength of their proofs under
             the first and second prongs, [the State] must
             demonstrate by the same enhanced standard that the
             initial impermissible search was not the product of
             flagrant police misconduct.

             [Id. at 360-61 (emphasis added).]

The State must establish all three prongs by clear and convincing evidence, and its

failure to satisfy any one prong will result in suppression. Id. at 362.

                                          (3)

      The attenuation doctrine provides generally that if the seizure of evidence is

so attenuated from unconstitutional police conduct that the taint from the unlawful
                                          45                               A-0580-20
conduct is sufficiently purged, then the exclusionary rule will not apply. State v.

Shaw, 213 N.J. 398, 414 (2012). In other words, "but-for cause, or 'causation in

the logical sense alone,' can be too attenuated to justify exclusion." Hudson, 547

U.S. at 592 (internal citations omitted) (quoting United States v. Ceccolini, 435

U.S. 268, 274 (1978)). The State bears the burden of proving attenuation. In Int.

of J.A., 233 N.J. 432, 457 (2018) (citing Brown v. Illinois, 422 U.S. 590, 604

(1975)). To determine whether seized evidence is sufficiently attenuated from

police misconduct, we generally look to three factors: "(1) 'the temporal proximity'

between the illegal conduct and the challenged evidence; (2) 'the presence of

intervening circumstances'; and (3) 'particularly, the purpose and flagrancy of the

official misconduct.'" Shaw, 213 N.J. at 415 (quoting Brown, 422 U.S. at 602-04)

(emphasis added).

                                        B.

      Of these three exceptions, the State has not explicitly relied on the

independent source doctrine. And that is not surprising. It cannot demonstrate by

any means—let alone by clear and convincing proof—that the initial impermissible

illegal entry into the apartment was not the product of flagrant police misconduct;

that is, their unlawful and unreasonable manner of entry into the apartment without

any justification whatsoever.



                                        46                                 A-0580-20
      The State argues the exclusionary rule is inapplicable, not because an

exception to that rule applies, but rather, because less harsh remedies (wearing

body cameras, subjecting police to Section 1983 actions, and the threat of

disciplinary proceedings) will deter police from this misconduct. Nevertheless, the

State and AG suggest that the illegal entry into the apartment was not the "but-for"

cause of obtaining the drugs. In other words, they contend that the seizure of the

drugs was too attenuated from the police conduct. This suggestion implicitly

implicates the doctrines of inevitable discovery and attenuation.

      We emphasize, contrary to the State's contention, that demonstrating

probable cause for the issuance of a search warrant containing a knock-and-

announce rule does not obviate the obligation to comply with the warrant mandate

or application of the exclusionary rule. As we pointed out, an unjustified knock-

and-announce violation essentially renders the search and seizure warrantless, see

Goodson, 316 N.J. Super. at 305-06, and therefore it is presumed invalid. Even if

no such presumption of invalidity existed, the exclusionary rule would still apply.

This is especially due to the flagrant police conduct of inexplicably initially

ignoring the mandate that they knock and announce, and then the further conduct

of not responding to "Babe?" and later saying to Caronna, "How you doing, what's

going on?" before they finally indicated they were police and there to search the

apartment. In addition to contending that the violation did not cause the seizure of

                                         47                                A-0580-20
evidence, the State argues that the violation cannot invalidate the search because

probable cause existed for the issuance of the warrant. But in our view, separating

the "manner of entry" from the related search slices the admitted violation too

finely.

      In determining the applicability of the inevitable discovery doctrine to

an unjustified entry into a dwelling, our courts have previously considered the

flagrancy of the illegal conduct. The police should not "profit" from a flagrant

disregard of the knock-and-announce requirement. State v. Herrera, 211 N.J.

308, 330 (2012). For example, in State v. Chaney, 318 N.J. Super. 217, 226-

27 (App, Div. 1999), we rejected suppression of evidence because the entry

did not "constitute[] such flagrant police misconduct." In Chaney, there was

therefore no need to deter "similar future violations of constitutional rights."

Id. at 227. And by distinguishing Chaney, Judge Edwin H. Stern noted—while

rejecting application of the inevitable discovery doctrine—that a warrantless

entry into a dwelling was, in part, due to the unjustified forcible method of

entry. See State v. Lashley, 353 N.J. Super. 405, 411-13 (App. Div. 2002).

Accordingly, considering the clear disregard of the police in this case for the

court-mandated knock-and-announce requirement, we reject application of the

inevitable discovery exception to the exclusionary rule.



                                        48                                A-0580-20
      Furthermore, the causal connection between the conceded police illegality

(unjustifiably ignoring the knock-and-announce requirement in the warrant without

justification) and the seizure of the drugs is not attenuated. First, there is no

temporal break between the illegal police conduct of violating the knock-and-

announce requirement in the warrant and the seizure of the drugs. The police

walked up to the front door, opened the unlocked door without knocking or

announcing their presence, then seized the drugs immediately after encountering

Caronna in bed. That is undisputed.

      Second, there are no intervening circumstances whatsoever that break the

unconstitutional chain of causation. As we previously pointed out, the manner of

entry into a dwelling—such as, like here, entry without knocking and

announcing—is an element of the reasonableness that must be and has been a

necessary inquiry under the New Jersey Constitution that can render a warrant

constitutionally defective. See Goodson, 316 N.J. Super. at 305-06.

      Third, the purpose and flagrancy of the official misconduct is uncontested by

the parties and is particularly troublesome given our State's constitutionally-

enhanced liberty safeguards, and the objectives underlying the exclusionary rule

and the knock-and-announce requirement. The rule does more than protect against

violence and property damage, although both protections are substantial. It

protects the occupant's privacy—a tradition inculcated in Anglo-American law

                                       49                                 A-0580-20
reflecting "the reverence of the law for the individual's right to privacy in his [or

her] house." See Miller, 357 U.S. at 313. Individual privacy interests are not

inconsequential.

      Thus, utilizing the improperly seized evidence would contravene the

exclusionary rule's purposes of (1) deterring clear illegal police conduct and

(2) serving as an "indispensable mechanism for vindicating the constitutional

right to be free from unreasonable searches." Carter, 247 N.J. at 530 (quoting

Novembrino, 105 N.J. at 157 (explaining that admitting the evidence implicitly

endorses unconstitutional conduct)); see United States v. Calandra, 414 U.S.

338, 357 (1974) (Brennan, J., dissenting) (explaining that "[t]he exclusionary

rule . . . accomplished the twin goals of enabling the judiciary to avoid the

taint of partnership in official lawlessness and of assuring the people —all

potential victims of unlawful government conduct—that the government would

not profit from its lawless behavior"); see also Terry v. Ohio, 392 U.S. 1, 13

(1968) (explaining that "admitting evidence in a criminal trial . . . has the

necessary effect of legitimizing the conduct which produced the evidence,

while an application of the exclusionary rule withholds constitutional

imprimatur").

      The integrity of our court system is threatened, in part, by allowing

admission of evidence obtained in flagrant violation of the Constitution. See

                                         50                                 A-0580-20
Herring v. United States, 555 U.S. 135, 152-53 (Ginsburg, J., dissenting)

(explaining that "to maintain respect for law [and] to preserve the judicial

process from contamination," courts should not provide implicit aid to

constitutional violations) (internal quotation mark omitted) (quoting Olmstead

v. United States, 277 U.S. 438, 484 (1928) (Brandeis, J., dissenting)). This is

in line with our Court's assertion that judicial integrity is not the sole reason

for utilizing the exclusionary rule, but "in particular cases 'judicial integrity'

may be threatened by certain kinds of police misconduct and itself would

justify application of the [exclusionary] rule." Novembrino, 105 N.J. at 167

(Handler, J., concurring). But see Presley, 436 N.J. Super. at 460 (explaining

that New Jersey courts will decline to apply the exclusionary rule when it

would not advance its purposes of "deterrence, judicial integrity, and imposing

a cost on illicit behavior—and would disserve the process of doing justice in

this state by preventing the introduction of reliable and relevant evidence in a

criminal prosecution. Use of that evidence in this state will not offend the

integrity of our judicial process") (quoting State v. Evers, 175 N.J. 355, 380

(2003)).

      To summarize, the method of an officer's entry into a dwelling is an element

of the reasonableness inquiry under Article I, Paragraph 7, and the New Jersey

Constitution.   It is an important factor to consider when evaluating the

                                       51                                A-0580-20
reasonableness of police action, the guarantee against unreasonable searches and

seizures, and the applicability of the exclusionary rule. Where there is no

justification for violating the warrant requirement mandating that they knock and

announce their presence—such as exigent circumstances—the illegal and

objectively unreasonable entry renders the search and seizure constitutionally

defective. Under the facts of this case, application of the exclusionary rule is

required to enforce the broad protections against unreasonable searches and

seizures guaranteed by Article I, Paragraph 7.

      Affirmed.




                                        52                              A-0580-20